Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on February 24, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (Pub No.: US 2017/0025522 A1).

	Regarding Claim 1, Naito discloses a  semiconductor device comprising at least one cell, each cell having a structure comprising: 		a N-type substrate (Par. 0037; Fig. 23 – substrate 10);						at least one first trench unit and at least one second trench unit provided on one side of the N-type substrate (Par. 0043; Fig. 23 – second trench unit 30 (dummy trench); first trench unit 40 (gate trench));											at least one P-type semiconductor region provided on the other side of the N-type substrate, the P-type semiconductor region constituting an anode region (Par. 0041, Fig. 23 – P-type semiconductor region 22);									at least one N-type carrier barrier region having a doping concentration higher than that of the N-type substrate (Par. 0041, Fig. 23 – N-type carrier barrier region 16 (accumulation region); it has a doping concentration higher than that of at least the drift layer 18 of the N-type substrate); and												at least one P-type electric field shielding region (Par. 0132, Fig. 23 - P-type electric field shielding region 56 (floating region)); wherein							the N-type carrier barrier region is provided with a surface in direct contact with the first trench unit, the N-type carrier barrier region is further provided with a surface in direct contact with the second trench unit, and the P-type electric field shielding region is provided with a surface in direct contact with the second trench unit (Fig. 23);					a gate region is provided within the first trench unit, with a first dielectric being provided 

Regarding Claim 2, Naito, as applied to claim 1, discloses the semiconductor device, wherein the first trench unit may have a width equal to that of the second trench unit, or the first trench unit may have a width not equal to that of the second trench unit; and the first trench unit has a depth less than or equal to that of the second trench unit (Fig. 23).

Regarding Claim 4, Naito, as applied to claim 1, discloses the semiconductor device, wherein a first N-type semiconductor region is provided between the P-type semiconductor region and the N-type substrate, the N-type semiconductor region 

Regarding Claim 5, Naito, as applied to claim 1, discloses the semiconductor device, wherein the N-type substrate is connected with the first electrode through a second N-type semiconductor region (Par. 0083, Fig. 23 – second N-type semiconductor region 82 (cathode layer)).									
Regarding Claim 7, Naito, as applied to claim 1, discloses the semiconductor device, wherein the cell comprises two or more second trench units, and at least two P-type electric field shielding regions are in contact with each other (Fig. 23).

Regarding Claim 13, Naito, as applied to claim 1, discloses the semiconductor device, wherein the N-type and P-type are interchangeable (implied).


Allowable Subject Matter
Claims 3, 6 & 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/23/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812